Citation Nr: 1703286	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 prior to January 29, 2016 and 30 percent thereafter for pilonidal sinus, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a rating in excess of 10 percent for pilonidal sinus. 

This appeal was remanded by the Board in August 2013 for further development.  Thereafter, in a March 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for pilonidal sinus.  In March 2015, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2014 denial of entitlement to an increased rating for pilonidal sinus and remanded the matter to the Board.

In November 2015, the Board remanded the claim to schedule the Veteran for an additional VA examination and to submit the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration per § 3.321(b) (1).  The Veteran was provided VA examinations in January 2016.  Thereafter, the claim was submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  The increased rating claim was readjudicated in a May 2016 supplemental statement of the case.  In light of the foregoing, the Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a May 2016 rating decision, the Appeals Management Center (AMC) increased the rating for the appellant's pilonidal sinus to 30 percent disabling, effective January 29, 2016.









FINDINGS OF FACT

1.  Prior to January 29, 2016, the Veteran's pilonidal sinus was manifested by one painful scar, with subjective complaints of drainage discharge with a foul odor.

2.  As of January 29, 2016, the Veteran's pilonidal sinus has been manifested by five or more painful scars, with subjective complaints and objective findings of drainage discharge with a foul odor.

3.  Throughout the rating period, the Veteran's pilonidal sinus has been manifested by draining discharge with a foul odor, which is not contemplated by the applicable rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent prior to January 29, 2016 for pilonidal sinus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).

2.  The criteria for a schedular rating in excess of 30 percent as of January 29, 2016 for pilonidal sinus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).

3.  The criteria for a separate 10 percent extraschedular rating for symptoms of drainage with foul odor associated with the service-connected pilonidal sinus have been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) (Vazquez -Flores v. Peake II) (citing Vazquez -Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez -Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

VA notice was provided via letter dated in May 2009, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in June 2009, October 2013 and January 2016.  The examinations are adequate for the purposes of the matter adjudicated herein as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant's pilonidal sinus has been assigned a 10 percent disability rating prior to January 29, 2016 and a 30 percent disability rating thereafter under Diagnostic Code 7804 for scars that are unstable or painful.  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804.

Factual Background

Turning to the evidence of record, the Veteran was provided a VA rectum and 
anus examination in June 2009.  At that time, the appellant reported intermittent pain and rectal discharge.  He denied a history of surgery.  The examiner documented that the condition had been stable since its onset and the appellant received no current treatment for the condition.  Current symptoms included pain and swelling, but there was no anal itching, burning, diarrhea, difficulty passing stool, or tenesmus.  There was no history of hemorrhoids or fecal incontinence; however, there was a history of perianal discharge which was described as purulent and frequent.  Physical examination revealed a small external hemorrhoid.  There was no evidence of thrombosis, bleedings, fissures, or excessive redundant tissue.  There was no anorectal fistula, anal or rectal stricture, impaired sphincter, rectal prolapse, or significant other findings present.  

With regard to the scar, the examiner noted that the appellant had a healed pilonidal sinus/cyst located at the superior anal sphinter.  There was no skin breakdown over the scar, but the appellant reported pain.  The scar was .25 centimeters in width and .50 centimeters in length.  The scar was painful and superficial.  There were no signs of skin breakdown, inflammation, edema, keloid formation, or any other disabling effects.  There was no disfiguration or asymmetry caused by the scar.  It was noted that the Veteran was employed as a postal worker and had not lost any time from work during the last 12 months.  The examiner further opined that the condition did not affect usual or daily activities.  

In a January 2010 VA treatment record, it was noted that the Veteran's inactive medical problems included a chronic draining pilonidal sinus.  See VBMS Medical Treatment Records - Government Facility p. 1, received 09/29/2011.  

In the Veteran's November 2011 substantive appeal, he reported that that the pain and pungent smell associated with his pilonidal sinus were disabling.  VBMS VA 9 Appeal to Board of Appeals, received 10/27/2011. 

In a December 2011 mental health note, the Veteran reported that he always had pain from his pilonidal cyst.  VBMS Medical Treatment Record - Government Facility p. 118, received 09/23/2013.

The Veteran underwent a VA scar examination in October 2013.  It was noted that he had a 1 centimeter mid-line linear scar above the anus, with no skin breakdown.  There was pain associated with the scar, described as tenderness under palpitation.  The scar was not unstable and there was no frequent loss of covering of skin over the scar.  There were no superficial or deep non-linear scars on examination.  The scar did not cause limitation of function.

In an accompanying VA skin examination, the Veteran reported that although he did not have an active pilonidal cyst at the time of the examination, he had a daily putrefied smell from the rear that disturbed him.  Notwithstanding, there was no additional skin condition found on examination.  However, the condition caused tenderness above the anus at the coccyx area.  The examiner opined that the condition did not impact the Veteran's ability to work.

The Veteran again underwent a VA scars/disfigurement examination in January 2016.  The examiner diagnosed residual scars with spontaneous drainage of pilonidal sinus.  The appellant stated that although there was no surgery done, he had scars from the spontaneous drainage that occur.  He reported tenderness at those scars.  The examiner noted that the Veteran had 5 or more painful scars.  Specifically, at the site of the pilonidal sinus there were 6 tender scars that were tender to touch.  The scars were not unstable.  The scars were deep and non-linear and measured 1 centimeter by 1 centimeter.  Complications were noted as tender scars at pilonidal sinus at distal sacrum.  With regard to functional impact, the examiner noted that the appellant's tender pilonidal sinus scar can be irritated by sitting more than a few minutes without a donut to support, impacting and limiting travel and any sitting activities.  However, it did not preclude limited sedentary employment.  

The Veteran was also provided a VA skin disease examination in January 2016, at which time the examiner noted a diagnosis of pilonidal sinus, actively draining.  The Veteran reported that the pilonidal cyst developed in service and continued to drain, producing an odor each day.  He stated that he had to sit on a donut to take pressure off the area.  Pertinent physical findings associated with the Veteran's pilonidal sinus were foul smelling draining of the pilonidal sinus and tenderness to palpitation at distal sacrum.

With regard to functional impact, the examiner noted that the Veteran continued to have drainage from the service-connected pilonidal sinus producing an odor each day and the appellant must sit on a donut to take the pressure off of the area limiting/impairing his social interaction or opportunities.  Additionally, it limited travel, recreation and other activities due to having to attend the drainage.  He also avoided public areas due to embarrassment from the smell.  However, the examiner concluded that the condition did not preclude limited duty or sedentary employment.  

Following the scar and skin examinations, the examiner acknowleged that a draining pilonidal sinus is known to produce foul smelling discharge, and when draining spontaneously, this is expected to result in multiple drain sites forming scars at various stages of healing, recurring over and over again.  He reported that frequently, these sites are tender.  The appellant's current actively draining pilonidal sinus with multiple tender scars found on examination is consistent with the expected natural progression of the pilonidal sinus.  He stated that although the Veteran's service-connected condition has been listed as a pilonidal cyst, all of the medical records reported findings from the beginning to date are most consistent with pilonidal sinus.

Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 prior to January 29, 2016 and 30 percent thereafter for pilonidal sinus is not warranted on a schedular basis.  

Prior to the January 29, 2016, the Veteran's pilonidal sinus was manifested by a painful scar with subjective complaints of drainage causing a foul smell.  At no time during this stage of the appeal did the Veteran have three or more painful or unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board also finds that a rating in excess of 10 percent is not warranted under any other diagnostic code for scars, as the Veteran does not have scars of the head, face, or neck, or scars of any area that are deep and nonlinear in an area covering at least 77 sq. cm. or scars that are superficial and nonlinear in an area of 929 sq.cm.  Thus, a rating in excess of 10 percent is not warranted at any time prior to January 29, 2016.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  

As of January 29, 2016, the Veteran's pilonidal sinus was manifested by 5 or more painful scars with drainage producing a foul odor.  At the outset, the Board notes that a 30 percent rating is the highest available rating under Diagnostic Code 7804.  Therefore, a rating in excess of 30 percent is not assignable under that code.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board has considered applicable diagnostic codes for scars, however, the Veteran does not have scars of the head, face, or neck.  There are also no scars of any area that are deep and nonlinear in an area 144 square inches or greater.  Thus, a rating in excess of 30 percent is not warranted at any time during the rating period on appeal.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7804.  

All potentially applicable diagnostic codes have been considered in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's pilonidal sinus could not receive a higher rating under an analogous diagnostic code based on the medical findings of record.  See 38 C.F.R. § 4.118.  

In light of the above, a disability rating in excess of 10 prior to January 29, 2016 and 30 percent thereafter for percent for the Veteran's service-connected pilonidal sinus is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Extraschedular Consideration

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In November 2015, the Board referred this case to the Director, Compensation Services.  In an administrative decision received in May 2016, the Director denied an extraschedular rating for the appellant's pilonidal sinus.  In pertinent part, the Director noted that a review of all available evidence, including VA examinations, reveals that he Veteran's pilonidal sinus disability has not caused frequent hospitalizations or marked interference with employment.  A review of available evidence did not indicate there were historically any manifestations of this disability that fall outside what is contemplated by the assigned schedular rating.  The Director further opined that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected pilonidal cyst is not wholly contemplated by the criteria utilized to assign the 10 percent evaluation.  

The Director's conclusions are reviewable by the Board.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala the Court held that the standard for assessing an appropriate extraschedular rating, if any, was whether there was "average impairment in earning capacity" significant enough to warrant an extraschedular rating.  Kuppamala v. McDonald, at 453-4.

After a review of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that throughout the rating period on appeal, a separate 10 percent extraschedular rating is warranted for the drainage with odor associated with the appellant's pilonidal sinus.  

The Board acknowledges that it is without diagnostic guidance with regard to assigning a rating for the drainage with odor associated with the pilonidal cyst; however, such symptoms are not clearly not considered under the current rating criteria.  Thus, the schedular ratings are inadequate in this regard.  Although the January 2016 VA examiner determined that the condition did not preclude light duty or sedentary employment, the evidence indicates that the appellant must sit on a donut to take the pressure off of the area, limiting his social interaction or opportunities.  Additionally, the disorder limited travel, recreation and other activities due to his having to attend the drainage.  The Veteran also avoided public areas due to embarrassment from the smell.  The Board finds that such functional impacts are indicative of marked interference with employment.  Thus, in light of the foregoing, and resolving doubt in favor of the Veteran, the Board finds that a separate 10 percent extraschedular rating is warranted for the drainage with odor associated with the appellant's pilonidal sinus.  

III.  Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected pilonidal sinus.  As the evidence demonstrates that the appellant is employed, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to a rating in excess of 10 prior to January 29, 2016 and 30 percent thereafter for pilonidal sinus is denied.

Entitlement to a separate 10 percent extraschedular rating for drainage with foul odor associated with pilonidal sinus is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


